CagUDGEBRICCBT Hocunt AP ORE? AEBRN; 9 Page 1 of 3

JS 44C/SDNY
REV. 06/01/17

CIVIL COVER SHEET ] 9 CV

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of V8 4 0

 

other papers as required by law, excepl as provided by local rules of court. This form, approved by Ihe Judicial Conference of the

United States in Seplember 1974, is required for use of the Clerk of Court for the purpose of Initialing Ihe civil docket sheet.

PLAINTIFFS ee ee
Jon RPA A Rv hr
Ok NAME, ADDRESS, AND TELEPHONE NUMBER

ee Qeala, Ai v yon
“Park UY [253g BAS S427 es kaw

Hy de OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB)
(DO NOT tT JURISDICTIONAL STATUTES UNLESS DIVERSITY}

IS Use Ger B20 Brewonot Qindvoricy bUTY

ATTORNEYS (IF KNOWN)

| DEFENDANT? I? Ran “Tv s* to}.
2 the Cse= AKooved )

: C, Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No es[]

If yes, was this case Vol.[;] Invol. [] Dismissed. No[] Yes []  Ifyes, give date vif & Case No.

No C] Yes CL]

NATURE OF SUIT

[s THIS AN INTERNATIONAL ARBITRATION CASET

(PLACE AN [x] IN ONE BOX ONLY}

TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY
{ Jaa? HEALTHCARE/
(J 110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | ) 625 DRUG RELATED [ ]422 APPEAL
[ ]120 MARINE [ ]315 AIRPLANE PRODUGT INJURY/PRODUCT LIABILITY =“ ceizRE OF PROPERTY 28 USC 158
[ ] 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 94 USC 884 [ ]423 WITHDRAWAL
[ ]140 NEGOTIABLE [ ] 320 ASSAULT, LIBEL & PRODUCT LIABILITY + y gop OTHER 26 USC 157
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL
[ ] 150 RECOVERY OF [1330 FEDERAL INJURY PRODUCT
OVERPAYMENT & EMPLOYERS' LABILITY PROPERTY RIGHTS
ENFORCEMENT LIABILITY
OF JUDGMENT —_[ ] 340 MARINE PERSONAL PROPERTY [ 1820 COPYRIGHTS
{1151 MEDICARE ACT — [ ]345 MARINE PRODUCT { ]930 PATENT
[ ] 162 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD 7
DEFAULTED [ 1350 MOTOR VEHICLE yaar FRUTHIN LENDING [ ]836 PATENT-ABBREVIATED NEW DRUG APPLICATION
STUDENT LOANS = [ 1355 MOTOR VEHICLE [ ] 840 TRADEMARK
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[1153 REGOVERY OF —[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ 1380 CTHER PERSONAL LABOR [ ] 861 HIA ¢1395f}
OF VETERAN'S | ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923}
BENEFITS MED MALPRACTICE | ]385PROPERTY DAMAGE =| 1710 FAIRLABOR [ ] 983 DIVVC/DIVW (405(g))
[ } 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 964 SSID TITLE XVI
SUITS [| 1720 LABOR/MGMT [ ] 865 RSI ¢405(g))
{ 1190 OTHER PRISONER PETITIONS RELATIONS
CONTRACT [ ]463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT sur
[1195 CONTRACT { ]810 MOTIONS TO FEDERAL TAX SUITS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE tl ave OrMIA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ 1530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant)
[ | 535 DEATH PENALTY LITIGATICN [ ] 871 IRS-THIRD PARTY
[ ] 540 MANDAMUS & OTHER /[ ]791 EMPL RET INC 26 USC 7609
[ 1440 OTHER CML RIGHTS SECURITY ACT (ERISA)
REAL PROPERTY {Non Prisoner)
[ ]441 VOTING IMMIGRATION
[ ]210 [ 1442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION — [ ]443 HOUSING? [ ] 462 NATURALIZATION
( ]220 FORECLOSURE ACCOMMODATIONS § [ } 550 CIVIL RIGHTS APPLICATION
(1230 RENT LEASE & [ 1445 AMERICANS WITH [] 555 PRISONCONDITION = [ ] 465 OTHER IMMIGRATION
r. EJECTMENT DISABILITIES - ] 560 CIVIL DETAINEE ACTIONS
rr) TORTS TO LANG EMPLOYMENT CONDITIONS OF CONFINEMENT
ag TORT PRODUCT [ ]446 AMERICANS WITH
: LIABILITY DISABILITIES -OTHER
uu ALL OTHER { 1448 EDUCATION
“ REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C,P. 23

/__ OTHER

IF SQ, STATE:

 

 

 

'

DEMAND $ JUDGE

 

Check YES only if de.
JURY DEMAND:

nded in complaint
yes CNo

focerpt 7 76s 1076/12/95

OTHER STATUTES
[ 1375 FALSE CLAIMS
[ 1376 QUI TAM

[ ]400 STATE
REAPPORTIONMENT

[ ]410 ANTITRUST

[ 1430 BANKS & BANKING

[ ]450 COMMERCE

[ 1460 DEPORTATION

[ ]470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[ ]480 CONSUMER CREDIT

[]490 CABLE/SATELLITE TV

[ ]850 SECURITIES:
COMMODITIES!
EXCHANGE

[ ]890 OTHER STATUTORY
ACTIONS
[ ]891 AGRICULTURAL ACTS

[ ]893 ENVIRONMENTAL
MATTERS

[ ]895 FREEDOM OF
INFORMATION ACT
[ ] 896 ARBITRATION
[ ] 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ ] 950 CONSTITUTIONALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y,
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS ‘13?

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Slatement of Relatedness form {Form |H-32}.

 
Case 7:19-cv-08403-VB Document1 Filed 09/10/19 Page 2 of 3

fp rs i) i

vo y
fos Po ar a :
eS A a 7 Pp ! be
4% opens x IN ONE BOX ONLY) ORIGIN
1 Original [_] 2 Removed from [7]3 Remande¢ [_]4 Reinstaled or © [_] 5 Transferred from []6 ritgeton Oi7 ae tl ere
Proceeding State Court from Reopened (Specify District) {Transferred} Magistrate Judge

‘DATE

Appellate
| a. allparties represented = Court

[] 6. Atleast one party

[18 Muttidistrict Litigation (Direct File}

Is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICT'7"! . IF DIVERSITY, INDICATE
(1 U.S. PLAINTIFF §=[]2 U.S. DEFENDANT 3 FEDERAL QUESTION “" | VERSITY ar ie P eee 8S
(U.S.NOTAPARTY) © Plain 7H
ee WQer~

CITIZENSHIP OF PRINCIPAL PARTIES {FOR DIVERSITY CASES ONLY)

(Place an [XJ in one box for Pl =f and one box for Defendant)

*

ot QEF PTF DEF PIF
CITIZEN OF THIS STATE il CITIZEN OR SUBJECT OF A 1131. INCORPORATED and PRINCIPAL PLACE = [ ]5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE
CITIZEN OF ANOTHER STATE []2 ; INCORPORATED or PRINCIPAL PLACE = [ 141 14 FOREIGN NATION [16 [16
Ys Trost OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

L
Joueaxhan \cuh
[IS T-Qeoese Fees

Jayde Hewes wy vs aF

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

is Baw= EY Te xe Mrerng (uvesto apes dics: Win ieee
sO eas vi vt Ga Connecnon V < la ee Dee
Tvurne CA ——_—_—
Her &
® Vell move Lan Peay

DEFENDANT(S) ADDRESS UNKNOWN ISHGo Canyon ph. \vul ne
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN 8

THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS: Cc a

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

L] MANHATTAN

Check one:

       

WHALE PLAINS

RECEIPT #
Magistrate Judge is to be designated atitcmt Clerk of the Court.
AG. JUDGE DAVISON

Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

 
. Page 3 of 3°
1 Filed 09/10/19

-08403-VB Document 1 .

Case 7:19-cv-084 .

Pune cee

~ WuLaeRTe

:  Baure hanes Batis Court Pe
“> Divisions. 7

a Recent | fiber’ assaizar7sig
‘Caghiep- IDs Dhowia

. = Peatigactiog: Dates. sweets.
Payer Names Str ‘RUNL:

Git Fit ree a Tees
Fone ai Rue:
Ano ounts. a oe

DMA ee ee

  
 

=—

 

eA a a a

“Tbe tue Ee f a on

Total Tondeved Tan og

. ‘Change Ants “36, 88..
“Wevaseg

IGE
DAVIS

 

 
